Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  In Line 3, the recitation of, “upper end” should recite, “an upper end” to improve claim clarity.
Claim 6 is objected to because of the following informalities:  In Line 3, the recitation of, “other one” should recite, “another one” to improve claim clarity.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 1, the recitation of, “the rib” in Line 11 and 13 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one rib” and Applicant is suggested to amend the limitation accordingly.
Regarding Claim 2, the recitation of, “the rib” in Line 3 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one rib” and Applicant is suggested to amend the limitation accordingly.
Regarding Claim 3, the recitation of, “the rib” in Line 3 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one rib” and Applicant is suggested to amend the limitation accordingly.
Regarding Claim 4, the recitation of, “the rib” in Line 2 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one rib” and Applicant is suggested to amend the limitation accordingly.
Regarding Claim 5, the recitation of, “the rib” in Line 2 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one rib” and Applicant is suggested to amend the limitation accordingly.
Claims 2-11 are also rejected by virtue of their dependency.
**Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    521
    549
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    546
    686
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    625
    779
    media_image3.png
    Greyscale

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rupp(US 2,287,397).
Regarding Claim 1, Rupp discloses a double-suction centrifugal pump comprising:
a rotational shaft (18, figure 1 also reproduced/annotated above);
an impeller (15, figure 2 also reproduced/annotated above) secured to the rotational shaft (see figure 2);
a casing (1 & 2, figure 1) that accommodates the impeller therein (see figure 1); and
c, figure 1) secured to the casing (see figure 1),
wherein the casing includes a suction volute (3, figure 1) that communicates with a suction port (see annotated figure 2),
the casing includes an upper casing (see 2, figure 2) and a lower casing (see 1, figure 2) fastened to each other (see 1 and 2 fastened to each other by means of fasteners, figure 1),
at least one rib (see arms1b,figure 3) is provided on each of both side surfaces of the lower casing constituting the suction volute (see figure 3),
the rib extends in a radial direction (R, annotated figure 3) of the rotational shaft when viewed from an axial direction (A, annotated figure 3) of the rotational shaft, and
the rib is separated from the legs (see arms 1b separated from legs 1c, figure 3).
Regarding Claim 2, Rupp discloses that the rib has a height that gradually decreases with a distance from an upper end of the rib (see height of arms 1b gradually decreasing from upper end of the arms, annotated figure 3).
Regarding Claim 3, Rupp discloses that the lower casing has a semicircular annular portion extending along a circumferential surface of the rotational shaft (see annotated figure 3), and upper end of the rib is connected to the semicircular annular portion (see annotated figure 3).
Regarding Claim 4, Rupp discloses that the rib has a lower end (see annotated figure 3) smoothly connected to an outer surface of the lower casing (see annotated figure 3 and annotated figure 1 for tapered/smooth connection). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp in view of Nakano e al. (WO 2013146719 A1) hereinafter referred to as Nakano.
Regarding Claim 5, Rupp discloses all of the limitations of claim 1 as discussed above, but is silent on the rib provided on each of both side surfaces of the suction volute comprising a plurality of ribs.
Nakano relates to a double suction pump which is in the same field of endeavor as the claimed invention and teaches of plurality of ribs (see annotated figure 1 also reproduced below) being on a side surface of a suction volute (3, figure 10).

    PNG
    media_image4.png
    485
    568
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rib provided on both side surfaces of the suction volute of Rupp comprising a plurality of ribs as taught by Nakano, for the purposes of providing reinforcement of the casing structure.
Regarding Claim 6, Rupp as modified by Nakano discloses all of the limitations of Claim 5 as discussed above but is silent on at least one of the plurality of ribs having a cross section different from a cross section of another one of the plurality of ribs.
Since applicant has not disclosed that having at least one of the plurality of ribs having a cross section different from a cross section of another one of the plurality of ribs solves any stated problem or is for any particular purpose above the fact that, the presence of ribs suppresses deformation of a casing, and it appears the ribs of Rupp as modified by Nakano would perform equally well to that of Applicant, it would have been an obvious matter of design choice to modify the ribs of Rupp so that at least one of the plurality of ribs has a cross section different from a cross section of another one of the plurality of ribs for the purpose of suppressing deformation of the casing.
Regarding Claim 8, Rupp as modified by Nakano discloses and teaches the legs being located on extension lines of the plurality of ribs (see Nakano: figure 1).  
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp in view of Hashimoto et al. (JP 2017044182A) hereinafter referred to as Hashimoto.
Regarding Claim 10, Rupp discloses all of the limitations of Claim 1 as discussed above, but is silent on at least one upper rib provided on an outer surface of the upper casing. 
Hashimoto relates to a double suction pump which is in the same field of endeavor as the claimed invention and teaches at least one upper rib (30, figure 1 also reproduced below) provided on an outer surface of the upper casing (see figure 1).

    PNG
    media_image5.png
    533
    541
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double suction pump of Rupp and include at least one upper rib provided on an outer surface of the upper casing as taught by Hashimoto, for the purposes of providing reinforcement of the casing.
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp in view of Amakawa et al. (JP2014206140A) hereinafter referred to as Amakawa.
Regarding Claim 11, Rupp discloses all of the limitations of Claim 1 as discussed above, but is silent on at least one bottom rib provided on a bottom of the lower casing.   
Amakawa relates to a double suction pump which is in the same field of endeavor as the claimed invention and teaches at least one bottom rib (20a or 20b, figure 1 also reproduced below) provided on a bottom of the lower casing (see figure 1). 

    PNG
    media_image6.png
    521
    664
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double suction pump of Rupp and include at least one bottom rib provided on a bottom of the lower casing, as taught by Amakawa, for the purposes of providing reinforcement of the casing.
Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, Rupp as modified by Nakano fails to disclose or teach, the plurality of ribs are located in a fan-shaped area whose central line coincides with a vertical line passing through a central axis of the rotational shaft when viewed from the axial direction of the rotational shaft, and a central angle of the fan-shaped area is 140 
Regarding Claim 9, Rupp as modified by Nakano fails to disclose or teach, the plurality of ribs have different lengths, and the rib closer to the suction port is longer. Furthermore, it would not have been obvious to modify the rib lengths to arrive at the claim without relying on Applicant’s disclosure.
Therefore, it is not known in, nor obvious from the prior art to construct a double suction pump as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0058915 A1 relates to a pump with a plurality of ribs provides on a side surface of a casing part that constitutes a suction volute (see figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sabbir Hasan/Examiner, Art Unit 3745